 



Exhibit 10.2
Description of Annual Bonus Plans
On May 9, 2007, the Board of Directors of Alon USA Energy, Inc. (“Alon”)
approved two annual bonus plans pursuant to Alon’s 2005 Incentive Compensation
Plan. Annual cash bonuses under these plans are generally distributed to
eligible employees in the first quarter of each year based on the previous
year’s performance. The plan elements described below are applicable to both
bonus plans, with the exception that Alon’s refining and marketing employees are
eligible to participate in one plan based primarily on the performance of Alon’s
Big Spring refinery and the employees of Alon’s Paramount Petroleum Corporation
subsidiary are eligible to participate in the other plan based primarily on the
performance of Alon’s California refineries.
Under each bonus plan, bonus payments are based 37.5% on meeting or exceeding
target reliability measures, 37.5% on meeting or exceeding target free cash flow
measures and 25% on meeting or exceeding target safety and environmental
objectives. The bonus pool available under each plan will be calculated each
year based on 20% of the aggregate direct salary expenses of the employees
eligible to participate in such plan. All of Alon’s current named executive
officers are eligible to participate in the bonus plan applicable to Alon’s
refining and marketing employees. The bonus potential for Alon’s named executive
officers ranges from 65% to 100% of the respective executive officer’s base
salary, as established in each executive officer’s employment agreement.

